Citation Nr: 0105587	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-08 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability, effective from August 17, 1995 to June 6, 1996. 

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, effective from June 7, 1996. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a medial 
meniscus tear of the right knee and assigned a noncompensable 
evaluation, effective August 17, 1995.  By May 1999 rating 
decision, the RO granted a 10 percent rating for the 
veteran's medial meniscus tear of the right knee, effective 
June 7, 1996.  By July 2000 rating decision, the RO granted a 
20 percent rating for the veteran's medial meniscus tear of 
the right knee, effective June 7, 1996.  The veteran has 
continued his appeal.

In January 2001 a hearing was held at the VA Central Office 
in Washington, D.C. before C.W. Symanski, who is the Member 
of the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issues on 
appeal -- and a claim for an increased rating of a service 
connected disability.  Accordingly, the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  



REMAND

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A, as 
added by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In January 2001 the veteran testified at a hearing before the 
undersigned Member of the Board that his right knee 
disability had worsened since his last VA examination in 
1999.  He reported having constant right knee pain, swelling, 
and instability.  In view of the foregoing, the veteran 
should be afforded another VA orthopedic examination.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

With regard to the veteran's testimony that he has 
instability of the right knee and wears an elastic brace 
provided to him by the VA, the Board notes that the VA 
General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 
(July 1, 1997).  It was specifically held that a claimant who 
had arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  However, it 
was noted that a separate rating must be based on additional 
disability, and that where a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  There is 
also a subsequent opinion in which the VA General Counsel 
concluded that for a knee disability rated under Diagnostic 
Code 5257, a separate rating for arthritis may, 
notwithstanding the July 1997 opinion, also be based on x-
rays findings and on painful motion pursuant to 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98, August 14, 1998.  Since there has 
been objective evidence of degenerative joint disease 
(arthritis) and limitation of right knee motion, it should be 
determined on the VA orthopedic examination whether there are 
objective findings of right knee instability, and if so, both 
of these General Counsel opinions should be considered in 
rating the veteran's service-connected right knee disability.

The duty to assist includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In that regard, it is 
noted that the veteran testified that he received treatment 
"on a regular basis" from Dr. Hoffman.  Thus, on remand, 
complete treatment records from Dr. Hoffman, and any 
additional relevant medical records should be secured.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee disability since June 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include 
treatment records from Dr. Hoffman.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected right 
knee disability, including whether there 
are objective findings of instability.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's right knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record, with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for instability and limitation of 
motion, and whether the veteran may be 
entitled to "staged ratings" as 
provided for in Fenderson, supra.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


